Supplemental Examiner’s Amendments
This is a supplemental Examiner’s amendment for correction of claim 1 (Item 3) amendment mailed with the notice of allowance on 04/08/2022. The notice of allowance mailed on 04/08/2022 is still in effect and the amendment as described below is an additional amendment only to replace item 3 (i.e. claim 1 amendments) in the amendment mailed with the notice of allowance on 04/08/2022.
Authorization for this examiner’s amendment was given in a telephone interview with Mahreen Choudhry Hoda on 4/27/2022.

The Examiner’s amendment of claim 1 (Item 3) of 04/08/2022 is corrected as follows:
Replace item 3 of the Examiner’s amendment of 04/08/2022 with the following:

Claim 1 has been amended as follows:
In claim 1, line 5, before the word “, wherein”, replace the words “cysteine residue”, with the words --surface-exposed cysteine residue near the ligand binding site of the target protein--.
In claim 1, line 7, after the words “target protein”, insert the words --from step a)--.
In claim 1, line 9, after the words “covalent bond with said”, insert the word --free--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641